 LACKAWANNALEATHER COMPANY355Lackawanna Leather CompanyandLocal 525, Meat,Food and Allied Workers Union,AmalgamatedMeat Cutters&ButcherWorkmen of NorthAmerica,AFL-CIO. Case 11-CA-5817November 5, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS AND PENELLOOn June 30, 1975, Administrative Law JudgeJamesM. Fitzpatrick issued the attached Decision inthisproceeding. 'Thereafter, theGeneral Counselfiled exceptions and a supporting brief, and Respon-dent filed a brief in support of the Decision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board,has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,'and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, LackawannaLeatherCompany, Conover, North Carolina, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.Meat, Food and Allied Workers Union, AmalgamatedMeat Cutters & Butcher Workmen of North America,AFL-CIO (the Union), against Lackawanna LeatherCompany (the Respondent). Based on these charges theRegional Director for Region 11 of the National LaborRelationsBoard (the Board) on October 18 issued acomplaint alleging that Respondent had engaged in unfairlabor practices in violation of Section 8(a)(1) and (3) of theNational Labor Relations Act, as amended (the Act). OnOctober 29 Respondent answered the complaint, admittingvarious allegations, including jurisdiction, but denying ithad engaged in unfair labor practices as alleged.The case was brought on for hearing before me atNewton, North Carolina, on April 16, 17, and 18, 1975. AtthehearingRespondent orally amended its answer toadmit that the Union is a labor organization within themeaning of the Act.In advance of the hearing Respondent had filed a three-part motion seeking discovery of (a) prehearing statementsmade by witnesses to be called by the General Counsel, (b)allevidence respecting the availability of the allegeddiscriminatee for employment since the time of histermination, and (c) information respecting prior chargesfiled by the alleged discriminatee with the Board togetherwith the results and adjudications of such charges. At thetime the hearing opened these matters were undisposed of.Idenied parts (a) and (b) of Respondent's motion butgranted part (c) because it appeared that the allegeddiscriminatee would be a witness and prior charges by himarguably could bear on credibility, and because chargesand the dispositions thereof are public documents. Subse-quently, counsel for the General Counsel advised theparties that no such charges filed by the alleged discrimina-tee existed. Respondent's counsel accepted that representa-tion.-Based on the entire record, including my observation ofthe witnesses and consideration of the briefs of the GeneralCounsel and Respondent, I make the following:1The General Counsel has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A 3, 1951) We havecarefully exanune'd the record and find no basis for reversing his findings.DECISIONSTATEMENT OF THE CASEJAMES M. FITZPATRICK, Administrative Law Judge: Thiscase involves three separate instances of claimed threats,coercion, and restraint of employees and also an allegedsuspension and discharge of an employee. As set out morefully hereinafter I find that the discharged employee wasdiscriminatedagainst in the suspension as well as thedischarge and that Respondent threatened, coerced, andrestrained its employees as alleged,The case arises from unfair labor practice charges filedAugust 2, 19741 (and amended October 11), by Local 525,1All dates herein are in 1974 unless otherwise indicated.FINDINGS OF FACTI.THE EMPLOYER INVOLVEDRespondent is a New Jersey corporation with itsprincipal office at Wharton, New Jersey. It is engaged intheprocessingand distribution of 'leather products,particularly cowhides, for use in the furniture industry. Itmaintains production facilities atWharton, New Jersey;Omaha, Nebraska; and Conover, North Carolina. Only theConover facility is directly involved in the present case.The complaint alleges, the answer admits, and I find thatduring the 12 months preceding the issuance of thecomplaintRespondent received at its Conover plantdirectly from, points outside North Carolina materialsvalued at over $50,000 and during the same period shippedfrom that plant directly to points outside North Carolinaproducts valued at over $50,000. I find Respondent is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.221 NLRB No. 63 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Conover plant, which has been in operation about 4years, is under the direct supervision of Plant ManagerIrving (Bud) Brewington. The number of productionemployees varies from about 10 to 14.II.THE LABORORGANIZATION INVOLVEDthe 10 production employees employed at that time andobtained employee signatures on them. In the last week ofApril he delivered the signed authorization, cards to unionrepresentatives in Asheville. Throughout, Hibbs acted asthe spokesman of the Conover employees'in dealing withthe Union.The complaint alleges, Respondent admits, and I findthat the Union is a labor organization within the meaningof Section 2(5) of the Act.The Union is affiliated with the same International as theunion which has represented Respondent's New Jerseyemployees since 1950 and its Omaha employees since 1965or 1966. Respondent and that union are currently partiesto a collective-bargaining agreement covering those em-ployees for a 3-year term expiring June 15, 1975. There hasnever been a strike at either of those plants.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background1.The, organizing activitya.The Christmas partyA few days before Christmas 1973, Plant ManagerBrewington had all of the Conover employees come intothe plant office for a small holiday party. On that occasionemployee Phillip Hibbs, who worked' as a spray painterand is the alleged discriminatee in the present matter,asked Brewington whether the New Jersey plant had aunion.According to Hibbs, Brewington answered thatthere was a union at the New Jersey plant but that they didnot need unions in the south. When Hibbs commented thathe thought they did need unions, Brewington said that if heknew of anybody that tried to organize or join a union hewould fire them and close the plant down and layeverybody off if he had to. This account by Hibbs, which Icredit, is corroborated by fellow employees Walter Coulderand Donald Ray Workman.Brewington denied ever saying he would fire anybodythat had anything to do with the Union or who tried tostart a union. He claimed to be indifferent to unionism. Intestifying about the Christmas party, however, he said hedid not remember Hibbs asking him about the Union butthat the discussion could have come up. Betty Goforth,employed by Respondent as a leather inspector, testifiedthat she also was at the Christmas party ,and she did nothear Brewington say he would not have a union in theplant. But it is not apparent from her testimony that she.heard everything that was said at the party. In thesecircumstances I do not credit Brewmgton's denial.b.Hibbs organizes the employeesIn April 1974 Hibbs began promoting the Union amongthe Conover employees. He got in touch with the unionoffice in-Asheville,North Carolina, which mailed him asupply of authorization cards. He circulated these among2According to Hibbs, Dimm asked each employee individually whetherthey wanted the Union and the reasons why. In this he is contradicted bythe testimony of Dmnn and also by the testimony of fellow employees Wadec.The May 6 meetingOn or, about May 6, after the employees had signed theauthorization cards, a group of them headed by Hibbsasked to see Brewington. In the meeting that followedHibbs told him that the employees wanted a union and hadexecuted the authorization cards. Contrary to the positionhe had taken at the Christmas party, Brewington told theemployees they would have no trouble out of him, that hecould run the shop cheaper with the Union.d.TheMay 8 meetingOn May 8, Respondent's president, Roger Dinim; itsvice president of production, Richard Moultin; its vicepresidentof sales, Peter- Goode; and Plant ManagerBrewington met with the employees at the Conover plant.Hibbs again acted as the employee spokesman.Dimm apparently opened the meeting with the remarkthat he understood the employees wanted a union. He saidhe did not believe they really knew that they wanted aunion. At this, Hibbs, whom I credit, spoke up and saidthat they did want a union. He said Dimm could poll theemployees right then. But Dimm said it would not benecessary.2Dimm and ' Moultin went on the explain tothose present the differences in benefits under the unioncontract in New Jersey and those then enjoyed at theConover plant. According to Wade Cape, whom I credit,Hibbs asked Dimm if he was 'going to oppose the ' Unionand Dimm said no, that he really was not going to beagainst it, that it was up to the employees. Moultin saidthat Respondent was not scared of the Union because theyhad dealt with it before.Hibbs asked if Respondent was going to recognize theUnion at the Conover plant. Dimm replied that they wereundecided, that he was going to talk it over with Moultmand Goode and then would, give his answer by contactingSteve Coil, vice president of the 'Union's International inChicago with whom Dimm had dealt in the past.Following the meeting Dimm did confer with Moultinand Goode. According to him they decided that the Uniondid not enjoy majority support and that a Board electionwas the preferable, procedure for resolving the matter.Subsequently he telephoned Coil and advised him of thisposition.According to Dimin, Coil suggested that theUnion could establish its majority status by pulling all 'ofthe employees out on a strike. Dimm told Coil, however,that it would make no difference to him. In effect heinsisted on the Board election method. According toDonald Ray Workman, one of the Conover employees, itwas this position which Dimm took in talking with Coilwhich precipitated the union decision to call a strike.'Cape and Betty Goforth. In view of this contradictory testimony I do notcredit that portion of Hibbs' account. LACKAWANNA LEATHER COMPANY3572.The strikeOn May 13, the Conover employees went out on a strikewhich lasted, until July 10. A picket line was set up underthe supervision of Hibbs. He was also responsible forseeing that the picket line was kept manned, and thatsubstitutes were available to replace those who for somereason had to leave the picket line. He continued to act ascoordinator between those engaged in strike activity andthe Union's office in Asheville. This included distributingstrike benefits checks to those entitled to them.Some time in May, while the strike was in progress,nonstriking employee Phillip Cline heard Brewington saythat, if he had anything to do with it, the ones that were onstrike would not come back in. On June 24 Brewingtonfurtherdemonstrated his (and Respondent's) antipathytoward the Union by sending each employee (includingHibbs) a letter reading,The enclosed information about the Butcher's unionwill interest you. They probably haven't told you aboutthe facts these papers reveal, but you should knowabout them.Antiunion campaign literature entitled"MeatCutters'ColoringBook"depictingvariousunion officials inunflattering terms was enclosedwith theletter.During the strike theUnionfiled unfair labor practicecharges against Respondent(Case 11-CA-5740).Thesecharges are not the subject of the present proceeding. Inthemeantime,the Board processed a petition for anelection at the Conover plant and in due course an electionwas held.The -Union won the election.3After theelection,but before the strike ended, the Unionmade an uncondi-tional offer for the strikers to return towork.Afterreceiving this-offer Dimm on July 8 telephoned Coil sayingthat since the election had been held there was no point inthe employees standing on the picket line, that Respondentand the Union should get together and work out anarrangement. Coil put Dimm in - touch with EmmanuelCoutlakis,a union representative in Asheville, with theresult that on July 9 Respondent and the Union agreedthat the charges in Case 11-CA-5740 would be droppedand the employees would return to work the following day(July 10) with the same benefits they had enjoyed beforethe strike.Coutlakis and Dimm brought Hibbs into thesediscussions.The employees did return to work the' nextday. A settlement agreement in Case 1 l-CA--5740 contain-ing a nonadmission clause was entered into between theparties on July 25 and approved by the Regional Directoron July 29. At the time of the hearing herein the partieshad commenced negotiations for a collective-bargainingagreement applicable to the Conover employees.B.The New Reprimand PolicyPrior to the strike no regular system, existed for thesupervision and disciplining of Conover' employees. Brew-ington, who was intimately familar with all operations inthe plant and who had virtually absolute authority in day-to-day operations, ran the plant according to his personaldiscretion subject only to intermittent, although frequent,visits from Dimm, the company president. The record doesnot indicate that in exercising this authority Brewingtonfollowedan established pattern or scheme. On thecontrary, his testimony indicates that he controlled thestaff, including the imposition of discipline, in accordancewith hisad hocjudgment. I find that prior to the strike nosystem for discipline existed. Discipline was administeredby Brewington as an exercise of personal authority inaccordance with what he thought at the time was proper.This is not to suggest that he exercised his authority in anarbitrary, capricious, or inequitable manner, but only thatno set pattern was followed.The Conover situation contrasted with that at the otherplantswhere discipline was administered in accordancewith an established system provided in the collective-bargaining agreement. There, discipline for inefficiency,absenteeism, or poor workmanship was administered in theform of written reprimands, three such reprimands within ayear resulting in discharge.When Dimm met with the Conover employees on May 8,prior to the strike, he asked them what they wanted. Theytold him they wanted a contract like the one in New Jersey.During the strike he determined to install a writtenreprimand policy at Conover. On the evening of July 9,after he had settled the strike with Coil, but before thestrikers returned to work, he directed Brewington to putinto effect the same disciplinary procedures as provided inthe New Jersey collective-bargaining agreement.According to Brewington he followed through on theseinstructions on July 17, not by deliberately copying theNew Jersey contract, but by using it as a model. On thatday he met with the employees in two groups, primarily forthe purpose of going over the methods and requirements oftheir various jobs, but also to announce the new system ofwritten reprimands. Employee Walter Coulder objected onthe ground that he had understood they were to return towork on the same basis as existed before the strike. Heinquiredwhy Brewington had not put the plan intooperation before the strike. Brewington merely replied thatitwas company policy.In his testimony Brewington vacillated as to when thenew policy was put into effect. At times he indicated it wasnear the beginning or during the strike, at other times afterthe strike. He seemed certain it was in effect by July 17. Ofcourse it could have no application to the strikers prior totheir return to work.The new policy was, "Any employee who during thecourse of a year period receives three (3) written notices inrelation to inefficiency, poor workmanship, absenteeism,etc., shall be immediately discharged on receipt of the third(3rd) notice."Brewington was unclear as to whether the new policywas immediately posted for the information of employees.I find it was not immediately posted. The first action underthe new, policy occurred on July 22 when Hibbs receivedthe first reprimand for poor workmanship. Thereafter otherwritten reprimands were issued-On August 14 Brewingtondistributed copies of the new policy, (in the languagequoted above) to each employee. On August 16, the day3The election resulted inthe certification of the Union around thebeginningof August. 358DECISIONSOF NATIONALLABOR RELATIONS BOARDafter Hibbs' termination, according to the credited testimo-ny of Wade Cape, the terms of the new policy were finallyposted near the timeclock.The General Counsel contends that the new disciplinarypolicy was an unfair labor practice. The allegation of thecomplaint is couched in terms which suggest that the newpolicywas a detriment to the employees. Thus thecomplaint alleges that Respondent"summarily imposedupon its employees a severe reprimand policy because oftheir support of the Union" (emphasis supplied). I thinkthat the timing of, the new policy warrants the inferencethat it was motivated by the union activities, particularlythe strike. My difficulty stems from the fact that there is nobasis for finding greater severity after the strike thanbefore. Thus, after the new disciplinary policy was put intoeffect it was applied on a number of occasions. But 'thisonly establishes a difference in that the reprimands were inwriting.There is nothing to establish that absent the newpolicyBrewingtonwould not have disciplined employeesorally.Under the old system he had what appeared to beunrestrictedauthority to act at will in disciplining,including discharge on the first offense. I do not mean toimply that he acted without justification, but the recordsuggeststhat during the days of his unharnessed authoritythe employees may well have been no better off, and mayhave been even worse off, than after the new system ofwritten reprimands was instituted. In fact, both Brewing-ton and Dimm testified without contradiction that theformal proceduresof The new written reprimand policyweremore lenient than the prestrike situation whenBrewington could do anything he wanted, could suspend,layoff, or fire an employee without notice.But although not more'severe,the new system wasdifferent from the old. And even though it tracked aportion of the union contract at other plants, and theConover employees had indicated to Dimm on May 8 thatthey desired a similar contract,the unilateral implementa-tion of new 'employment conditions was plainly at oddswith the more recent strike settlement understanding, asCoulder pointed out to Brewington on July 17. In view ofthe whole situation, particularly the timing of the changesafter the strike and the evidence of Respondent's antiunionattitudeas shown by Brewington's' comments at theChristmas party during the strike, and the antiunionliteraturehe distributed' to employees during the strike, Ifind that the announcement and implementation of thewritten reprimand system, whether an advantage ordisadvantageto the employees, interfered with theirSection 7 rights and therefore violated Section 8(a)(1) ofthe Act.MississippiTank Company, Inc.,194 NLRB 923,925 (1972); see alsoN.L.R.B. v. Lester Brothers, Inc.,301F.2d 62, 67 (C.A. 4, 1962).C.The 3-Day Suspension and the ThreatBrewingtonlaidoffHibbs for the working days ofAugust 1, 2, and 5. The layoff came about in the followingmanner. In late July Hibbs, whose job it was to spray painthides with a prescribed color and later, after the hides werefurther processed by other employees, spray them with aclear finish coat, painted some hides on which oil haddripped.The next step in processing involved rubbingthem, a task performed by Donald Ray Workman. Whenhe rubbed the hides the paint came off'where the oil haddripped.Workman called this to Hibbs' attention who inturn called Brewington.Brewington examined the hidesand, according to Workman whom I credit, he said to letthem go. Brewington generally denied telling any employeethat the defective hides would go through. But in thismatter I credit Workman, who appeared to be forthrightand specifically recalled the incident.The matter did not end there. A couple of days later, onor about, July 31, Brewington asked Hibbs to leave hiswork area and again 'examined the hides with the oil spots.Brewington asked him if he remembered them. Hibbsagreed they were the ones with the oil spots that they haddiscussed at Workman's table.He asked Brewingtonif hewas giving him a warning and Brewington replied that hewas, telling Hibbs to come to the office.'In the office hehanded him a written warning, which had already beenmade up, based on his painting the hides with the oilSpots .4The written warning suspended Hibbs for the 3days as noted above. According to his testimony, Hibbs,upon receiving the suspension said, "Bud, you're out to getme aren't you?" Brewington replied, "Yes,, you've causedtoo much trouble around here already." Hibbs then said hewould bring the matter to the attention-of the Union andthe Labor Board, to which Brewington replied, "Go ahead,it'syour prerogative.,-The Union can't help you and theLabor Board doesn't mean anything."Brewington denied making the, threat that be was out toget Hibbs. In view of his remarks at the Christmas party,his remarks made during the strike to the effect that, if hehad anything to do with it those on strike would not comeback in, and the antiunion literature disseminated duringthe strike, I credit the version of Hibbs.As to the 3-daysuspension,Brewington contended it wasgiven because of poor work. When it was called to hisattention on cross-examination that the,suspension did notappear to be pursuant to the new reprimand policy nor inaccordancewith the New Jersey union contract, heexplained, "No formal policy that I would have exceptwhere I considered it necessary , to bring it to his attentionthatwe were getting trouble-I mean that, we werebeginning to get to the end of, the way. Now, that is theonly reason for it." On September 25, considerably afterthe fact and pursuant to a request,from Respondent'scounsel, Brewington prepared some notes of extra costssustained as a result of imperfect work performed byHibbs. There is no reason to question that Respondent didincur additional costs because of employees' mistakes,including those made by Hibbs. In fact, Hibbs admittedthat on returning to work after the 57-day down period ofthe strike he did not perform as well as earlier.Respondent's position apparently was not that' Hibbswas responsible for the oil spots but rather than he shouldhave discovered them and not painted, over them, and thatto do so was either carelessness or poor judgment: In either4The written warning was not introduced into evidence but the sense ofHibbs' testimony is that the warning dealt with the set of hides with the oilspots. LACKAWANNA LEATHER COMPANY359case the problem was not attributable to poor painting.There is credible evidence to establish, and I find, that atabout that time another tenant in the building, inconnection with installing machinery on the floor abovethe, plant, drilled holes through the concrete flooring.Cooling oil used in this drilling dripped down to Respon-dent's premises below. I find it was oil from this source thatdropped on the hides which Hibbs painted. I further findthat it was not his fault they were so spotted. No effort wasmade to show that" damages for the oil spots were notrecovered from those responsible for the oil dripping. Inthese circumstances a 3-day suspension seems excessivelysevere for a result of which Hibbs was either unaware orwhich was the product of poor judgment.Considering the animus shown in other parts of therecord, together with the admission by Brewington toHibbs that he was out to get him, and the fact that 2 weekslater Hibbs was discriminatorily terminated, I find that the3-day suspension was imposed on him because of hisleadership in the union activity at the Conover plant.Accordingly, I find that, in-admitting that he was out to getHibbs, Brewington violated Section 8(a)(1) of the Act andthat in imposing the 3-day suspension he violated Section8(a)(3) and (1) of the Act.D.The Terminationof PhillipHibbsHibbs' employment with Respondent was terminated onAugust 15.TheGeneralCounsel contends he wasdischarged for discriminatory reasons. The Respondentclaims he voluntarily quit.Ifind his separation wasinvoluntary.1.Hibbs' competenceHibbs began working for Respondent at the end ofOctober or the first of November 1973, continuing as anemployee until August 15, 1974. He worked as a spraypainter.He had no' prior experience in this work, but helearned on the job at the Conover plant. Before April(when the organizing began) he enjoyed a good relation-ship with Brewington. Prior to the strike he had received nocomplaints about the quality of his work. In fact he wasgood enough so that Brewington and John Houser had himperform special work for their personal use .5When Hibbs returned after the strike he admittedly hadlost some of his touch' as a spray painter. The recordcontains evidence of poststrike reprimands to severalemployees for various reasons. Certain of these were issuedtoHibbs for allegedly defective work. The evidenceregarding the reprimands relates to the issues involvingRespondent's reprimand policy. They are not material tothe alleged discrimination against Hibbs, except insofar asthey throw light on Respondent's motivation, becauseRespondent does not contend that his termination resultedfrom his defective work. Respondent's position is thatHibbs voluntarily quit.5The record shows that John Houser' is one of the older employees atConover.He is at leasta leadman and may be a supervisor. It is unnecessary2.The Cline reprimandAs already noted, following the strike Brewington issuedreprimands to a number of employees. Those receivingthem included Phillip Cline, John Houser's son-in-law. OnAugust 14 Cline received a "second" written reprimand onthe ground that he had made out his timework recordincorrectly and falsely. At the end of the written reprimandBrewington noted that three warning slips mean immediatedischarge.When Hibbs heard about the, warning to Clinehesua sponteintervened by discussing' the matter withHouser.Houser then told Brewington about Hibbs'intervention— Brewington immediately reprimanded Hibbsfor interfering.He and Houser came to Hibbs' workstation.Brewington asked Hibbs, "What's this I heardabout you interfering with someone's business?" WhenHibbs asked what he was talking about, Brewington said,"Didn't you talk to John Houser about Cline's hour-time?"Hibbs admitted he had. Brewington then told him that, ifhe went out of his work area or talked to anotheremployee, he would fire him.Brewington also gave Hibbs a written warning datedAugust 14 on the same matter which reads as follows:Subject:Employee Continues to Interfere in Thingsthat do not Concern Him.Ihave already talked to Phillip in the past aboutstaying on his job and minding his own business. He isagitating, on the job, about things that-do not concernhim.Bud BrewingtonAccording to Hibbs prior to August 14 there had beenno restriction on his movement in the plant although heunderstood. that he was expected to remain in his workarea in order to perform his job. It does not, appear,however, that on August 14 he was out of his proper workarea in connection with the Cline incident., He had talkedto John Houser in the paintroom where he had gone toobtain a supply of paint, a task which he normallyperformed several times a day. The record does notestablish that he remained in the paintroom an inordinate-ly long time. The thrust of Brewington's reprimand bothorally and in writing was not that Hibbs neglected hisduties or interfered with others working, but that he wasmeddling, in matters which did not concern him. Thus,Brewington himself admitted that he issued the reprimandtoHibbs for agitating on the job in relation to thereprimand issued to Cline.This incident is of significance because of Hibbs'position as the central figure in unionizing the Conoverplant. He not only distributed and received back all of theauthorization cards,managed the picketing during thestrike, and acted as the employees' spokesman in dealingwith union officials in Asheville, but he also was,the groupspokesman in talking to, Brewington on May 6 and toDimm on May 8. He held no official position with theUnion but in the Conover plant he was the logical personto decide, and accordingly I make no finding, as to whether Houser is asupervisor within the meaning of the Act. 360DECISIONSOF NATIONALLABOR RELATIONS BOARDto speak outon behalf of any employee with a grievance.That is obviously what he did on behalf of Cline on August14 when he spoke with Houser. This was protected activitywhether Houser be considered a fellow employee or asupervisor.3.The August 15 conversation betweenBrewington and HibbsBrewingtontestified that during the morning of August15 her conversed with Hibbs at his work station. Hibbscomplained that the Union had' not treated him right orlived up to its promises. According to Brewington Hibbssaid he had a job in Asheville as a physical educationteacher; that he might even have as a student the son ofEmmanuel Coutlakis, one of the union officials; that heknew he had been keeping things upset at the Conoverplant and he would take the Asheville job to get out oftheir 'hair if the Company would give him 2 weeks' pay.Brewingtonindicated that, if it was up to him he would notdo it, but that Dimm was coming down from New Jerseythat day and if he wanted to do it, it was his money.Hibbs contradicted Brewington's version of this conver-,sation.According to him Brewington spent a good bit ofthatmorning at ` Hibbs' work station finding fault oninconsequential matter of routine. Around mid-morning hesaid to Hibbs, "School will be starting soon, are you goingto be going or are you going to getajobsomewhere else?"To this Hibbs answered, "I don't know what I'm going todo; but if I decide to do anything I will give him [sic ] a 2-week notice." Brewingtonthen walked away and a fewminutes later ,returned, commenting that he rememberedwhen his own sons were in college he had trouble withthem.Hibbs testified that because Brewmgton had beenpicking on him all morning he then said, off the top of hishead, "I may get a job in Asheville." Brewington thenwalked away saying that Dimm would be down later.Hibbs denied that he atanytime gave a 2-week notice or atany time stated that he had another job or a job offer toteach in Asheville. He testified he had no other job and hadnot applied for one. Hibbs also denied saying that heplanned to leave in a couple of weeks and that ifBrewingtonwould pay him 2-week termination pay hewould leave immediately.I credit Brewington's version of their-conversation ratherthan Hibbs' because it is consistent with Dimm's testimonyabout a second conversation with Hibbs that samemorning.4.The August 15 conversation between Dinunand HibbsAround '10:30 in the morning Dimm arrived from NewJersey.Brewingtonimmediately informed him of theconversationin which Hibbs had said he had a teachingjob in Asheville and if the Company would pay him for 2weeks he would leave immediately. Dimin told Brewingtonit, had neverbeen the company practice to pay for 2 weekswhen an employee gave ' notice. On the contrary, thepracticehad been to require an employee who gave noticeto leave immediately.Dimm then went out to Hibbs' work, station andaccording to him stated to Hibbs, "I understand from Mr.Brewington that you have a teaching job in Asheville andyou are going to leave." According to hun Hibbs replied,"Yes, that's- right.Did Brewington tell you that I wouldleave now if you gave; me 2-weeks pay?" Dimm, confirmedthat Brewington had told him that but he advised Hibbsthatwas not the company policy, that he could leaveimmediately and that the Company did not give 2 weeks'pay. Hibbs said he was entitled to 2 weeks' pay under thelaws of North Carolina. Dimm replied he was not familiarwith that law but if Hibbs was entitled to it he would gethis 2, weeks' pay. Dimm then returned to the plant officeand gave instructions to prepare Hibbs' final paycheck.Hibbs also gave a contradictory account of this conver-sation.According to him Dimm came to his work stationand said he had heard Hibbs had a job in Asheville andmight be leaving. Hibbs said, "When I decide what I'll do,I'llgiveyou a 2-weeks notice." Dimm rejected thispossibility and told him he was fired saying, "If you have ajob somewhere else, you're not going, to stay here."According to Hibbs he then said, "If,I'm fired, I'm fired;giveme my money." Dimm -then returned to the office.The essential conflict between these two versions iswhether Hibbs only indicated that he might give a 2-weeknotice in the future as he testified or whether as Dimmtestified he gave an immediate notice conditioned on hisreceipt of 2 weeks' pay. On this conflict I credit Dimm'sversion because his account is consistent with, Brewington'saccount of the prior conversation and also is consistentwith his report later that day to the employees respectingthe, circumstances of Hibbs' departure.Ifind, nevertheless, that Hibbs believed he was fired.Just moments after Dimm had left to return to the office,Hibbs also left his work station to go to the office for histerminal pay. On his way he passed two other employees,Wade Cape and Walter Coulder. He said to them, "Theydid it. They fired me."5.The August 15 conversation in the officeOn returning to the office Dimm reported to Brewingtonthat Hibbs had quit. He gave instructions for his terminalpaycheck to be prepared as of 11 a.m., although theworking day was not over and August 15 was not a normalpayday. A few moments later Hibbs followed him into theoffice where he was handed his final paycheck' and also areport form for unemployment compensation on which itwas noted that he had voluntarily quit. Hibbs protested,"No, I didn't voluntarily quit; you fired me." He threw theform on the floor and walked out.6.,Hibbs' willingness to workDimm admitted it is contrary to company policy for anemployee to work out a notice. This is consistent with theexperienceof Donald Ray Workman who duringan earlierperiod had worked for Respondent and had left undercircumstances similar to Hibbs. Workman had given a. 2-week notice but was told by Brewington that he didn'twant anybody out there that was going to quit. He madeWorkman leave immediately. Nothing in the record LACKAWANNA LEATHER COMPANY361indicatesthat this admitted policy was publicized to theemployeesor that Hibbs even knew of it.On cross-examinationby the General Counsel DimmexplainedHibbs' termination in these words, "He wasgoingto quit anyhow and all I did was say you can leavenow; we dustdon't have a policy-we don't want peoplearound the plant who have other things on their mindsabout another job; we want them -paying particularattentionto their own work."The Administrative Law Judge then asked Dimmwhether Hibbs was willing to work during the 2-weeknotice period. Dimm testified as follows, "Was he willingto work? He said that I will work 2 weeks providing thatyou keep it quiet around here but he also said I don't knowhow youare goingto keep it quiet around here that I'mgoing toleave.And I said that is academic anyhow, ourpolicyis tohave you leave now, since you have given usnotice."On thesefacts it isclearthat Hibbs intended to end hisemployment relationship with Respondent 2 weeks in thefuture and he was willing to work during those 2 weeks. Ifhe had worked he would have been paid for them. He was,however,also willing to leave immediately provided he didnot lose hispay for the 2 weeks. But company policy didnot allow for either option. The testimony of bothBrewingtonand Dimm show that, if management learnedof any plans of an employee to sever his employment in thefuture,managementsevered the employee immediately. Soin the caseof Hibbs, Dimm took the decisive action tosever himimmediately in the middle of the day and beforethe end of a pay period even though Hibbs was willing tocontinuethe employment relationship for another 2 weeks.In the circumstancesit cannot be said that the employeeterminatedthe employment. It clearly was the employerthat didso inaccordance with long-established policy.After his termination Hibbs did not apply for unemploy-ment compensation. In the circumstances present here thisfact provides no basis for inferring that he voluntarily quit.To have contested Respondent's position that he voluntari-ly quit would have involved him in an unwanted contest.Secondly, he obtained other employment within a weekand ahalf of his discharge by Respondent.7.Respondent'smotive in discharging HibbsConsidering the entire record I find that Hibbs wasdischarged for discriminatory reasons. The only nondiscri-minatory basis for discharge that is available to Respon-dent is its inequitable and negative policy of promptlycashiering any employee considering other employment.No evidence establishes that this policy had any factualrelation to Hibbs' efficiency or the efficiency of otheremployees, or that it actually related in any way to theproductive process at the Conover plant. To recite thatsupervision desiresemployees to pay particular attention totheir own work and does not want people around who haveother things on their minds about another job onlyelucidates the policy.Factually it remains a bald assertion.It affords no evidentiary basis for inferring unsatisfactoryperformance by employees after they have given notice.Absent such evidence I think application of the policy inthecircumstances here is suspect.In a word, thismanagement policy is a singularly unpersuasive reason forterminating an employee where, as here, strong evidence ofdiscrimination exists. Hibbs' precipitous discharge must beconsidered in light of Brewington's antiunion statements attheChristmas party in response to Hibbs' prounionstatements; the fact that Hibbs thereafter was the principalorganizer of the Union and the employee spokesman tomanagement in demanding union recognition;the fact thatmanagement refused to recognize the Union as a result ofthose demands and that the employees, including Hibbs,thenwent on strike in support thereof;Brewington'santiunion statements and literature during the strike; andfinally the independent unfair labor practices foundincluding the poststrike change in the reprimand policy,Brewington's admission that he was out to get Hibbs, the 3-day suspension of Hibbs, the August 14 reprimand fortaking up the cause of Cline and the cancellation of allprior reprimands coincident with Hibbs' departure (dealtwith in the next section hereof).With this context no otherconclusion is possible but that Hibbs was discharged inorder to discourage membership in and support of theUnion. Accordingly, I find that, in discharging Hibbs,Respondent has engaged in unfair labor practices prohibit-ed bySection 8(a)(3) and(1) of the Act.E.Cancellation of Past ReprimandsA few minutes after Hibbs had left on August 15, all theremaining employees were called into the plant officewhere Dimm asked Brewington to tell them what hadhappened.Brewington then stated to those present thatHibbs had tried to bribe the Company out of 2 or 3 weeks'pay by saying if they would give him pay for that time hewould get out of their hair and forget about the wholematter.6Duran stated that Hibbs had told them he hademployment elsewhere, that he would leave immediately ifthey would give him 2 weeks' pay. Dimm also stated thathe told Hibbs that was not their policy and he could leaveright away.Dimm testified the reason the employees were calledtogether on this occasion was because Hibbs had beentheir spokesman for the Union.Following this report to the employees respecting Hibbs,a general discussion developed regarding the Company'sreprimand policy.Walter Coulder asked Dimm what hewould do about the reprimands already received byemployees. Dimm replied, "Well, if this will clear the air,any of you people who haveanyreprimands against themnow, they are washed out and ' we will start the systemanew,or afresh right now."Thiscancellationof all prior written reprimands,coincidentwith the forced departure of the leadingunionist, could only be construed by the employees as aninducement to them to 'refrain from supporting the Union.This was a clear interference with employees' Section 7rights in violation of Section 8(a)(1) of the Act.6 1 base this fording on the credited testimony of Walter Coulder. 362DECISIONS OF NATIONAL LABOR RELATIONS BOARDIV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce. They are unfair labor practices within themeaning of Sections 8(a)(1) and (3) and 2(6) and (7) of theAct.CONCLUSIONS OF LAW(1950),with interest thereon at 6 percent per annumcalculated according to the formula set forthin IsisPlumbing & Heating Co.,138 NLRB 716 (1962). I do notrecommend his reinstatement because he indicated hisintention to leave Respondent's employment 2 weeks in thefuture. I also recommend that Respondent preserve and,upon request, make available to Board agents all pertinentrecords and data necessary in analyzing and determiningwhatever backpay may be due. I further recommend thatRespondent post appropriate notices at its premises.Upon the foregoing findings of fact, conclusions of law,and the entire record in this case, and pursuant to Section10(c) of the Act, I hereby issue the following recommend-ed:1.Respondentis anemployer within-the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaningof Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning ofSection 2(5) of the Act.3.Respondent threatened, coerced, and restrainedemployees in theexerciseof rights guaranteed in Section 7of the Act, and thereby committed, and is committing,unfair labor practices within the meaning of Section 8(a)(1)of the Act by the following:(a)Summarily imposing on its Conover employees apolicy of written reprimands on and after July 10, 1974.(b)On July 31, 1974, through Plant Manager IrvingBrewington,threatening an employee that he was out toget him.(c)On August 15, 1974, canceling all prior writtenreprimands to employees.4.Respondent discriminated in regard to hire or tenureof employment of Phillip Hibbs thereby discouragingmembershipin the Union, and in so doing committed andis committingunfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act by the following:(a) On July 31, 1974, suspending his employment for the3 days of August 1, 2, and 5, 1974.(b)Discharging him on August 15, 1974, and thereafterfailing to reinstate him.5.The unfair labor practices found above affectcommercewithin the meaning of Section 2(6) and (7) of theAct.THE REMEDYHaving found that Respondent engaged in unfair laborpractices, I recommend thatit ceaseand desist therefromand take certain affirmative action to effectuate thepolicies of the Act. I recommend that Respondent beordered to make Phillip Hibbs whole for any loss ofearningssuffered by reason of Respondent's discriminationby paying him a sum of money equal to that which hewould have earned in wages for August 1, 2, and 5, 1974,and for the 2 weeks following August 15, 1974, less his netearningsduring such period, to be computed in the mannerset forth in F.W.Woolworth Company,90 NLRB 289ORDER?Respondent, Lackawanna Leather Company, Conover,North Carolina, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a) Imposing on employees a written reprimand policybecause they support a union.(b) Threatening "to get" employees who engage in unionor concerted activity.(c)Canceling reprimands to induce employees to refrainfrom union activity.(d) Reprimanding, suspending, laying off, discharging, orotherwise discriminating against employees because theyengage in union or other protected activity.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of rights to self-organization, to form labor organizations, to join or assistLocal 525,Meat,Food and Allied Workers Union,Amalgamated Meat Cutters & Butcher Workmen of NorthAmerica, AFL-CIO, or any other labor organization, tobargain collectively through representatives of their ownchoosing and to engage in concerted activities for thepurpose of collective bargaining or other mutual aid orprotection as guaranteed in Section 7 of the Act, or torefrain `from any or all such activities, except to the extentthat such rights may be affected by an agreement requiringmembership in a labor organization as a condition ofemployment as authorized in Section 8(a)(3) of the Act asmodified by the Labor-Management Reporting and Dis-closure Act of 1959.2.Take the following affirmative action which it isfound will effectuate the policies of the Act:(a)Make Phillip Hibbs whole for any loss of earnings,inthe manner set forth in the section herein entitled "TheRemedy."(b) Preserve and, upon request, make available to theBoard or its agents, all records necessary to analyze theamount of backpay due under the terms hereof.(c),Post at its Conover, North Carolina, premises copiesof the attached notice marked "Appendix." s Copies of saidnotice, on forms provided by the Regional Director forRegion 11, after being duly signed by Respondent's7 In the event no exceptions are filed as provided by Sec 102.46 of theits findings, conclusions, and Order, and all objections thereto shall beRules and Regulations of the National Labor Relations Board, the findings,deemed waived for all purposes.conclusions, and recommended Order herein shall, as provided in Sec8 In the event that the Board's Order is enforced by a Judgment of a102.48 of the Rules and Regulations, be adopted by the Board and becomeUnited States Court of Appeals, the words in the notice reading "Posted by LACKAWANNALEATHER COMPANY363authorized representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,includingallplaceswhere notices to employees arecustomarily posted. Reasonable steps shall be taken byRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director for Region 11, inwriting,within 20 days from the date of this Order, whatstepsRespondent has taken to comply herewith.Order of the National LaborRelationsBoard" shall read "Posted Pursuantto a Judgmentof the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in Which all Sides Had a Chance to giveevidence, the National Labor Relations Board has Foundthat we Violated the National Labor Relations Act and hasordered us to postthisNotice.The Act gives all employees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through representa-tives of their own choosingTo act together for collective bargaining orother mutual aid or protectionTo refrain from any or all these things.WE WILL NOT do anything that interferes with,restrains,or coerces employees with respect to theserights.WE WILL NOT impose on employees a writtenreprimand policy because they supporta union.WE WILL NOT threaten "to get" employees whoengage in union or concerted activity.WE WILL NOT cancel reprimands to induce employ-ees to refrain from union activity.WE WILL NOT reprimand, suspend, layoff, discharge,or otherwise discriminate against employees becausetheyengage in unionor other protected activity.WE WILL pay Phillip Hibbs for earnings he lostbecause of our discrimination.LACKAWANNA LEATHERCOMPANY